Citation Nr: 1205883	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for hypertension to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Marine Corps from December 1973 to March 1975 and on active duty in the U.S. Army from October 1990 to May 1991, including service in Operation Desert Shield and Desert Storm from November 1990 to April 1991.  He was in the Army Reserve from 1979 to 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for posttraumatic stress disorder, and the claim of service connection for hypertension, including as secondary to posttraumatic stress disorder, are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a decision in May 2001, the RO reopened the claim and then denied the claim of service connection for posttraumatic stress disorder on the merits; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The additional evidence presented since the rating decision in May 2001 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for posttraumatic stress disorder.





CONCLUSIONS OF LAW

1.  In a rating decision in May 2001, the RO denied service connection for posttraumatic stress disorder, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in May 2001 by the RO, denying service connection for posttraumatic stress disorder, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim of service connection for posttraumatic stress disorder, which is the only issue resolved in this decision, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in May 2001, the RO denied service connection for posttraumatic stress disorder on the grounds that the Veteran had not provided sufficient evidence of an in-service stressor.  After the Veteran was notified of the decision and of his right to appeal, he did not appeal and by operation of law the rating decision became final based on the evidence then of record.  38 C.F.R. § 3.104.



Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  38 C.F.R. § 3.156.  

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In June 2007, the Veteran filed an application to reopen the claim of service connection for posttraumatic stress disorder.

In a rating decision in May 2008, the RO denied the reopening of the claim of service connection for posttraumatic stress disorder on the grounds that new and material evidence had not been presented.  The Veteran then appealed.

As the application to reopen the claim was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Evidence Previously Considered

The evidence considered in May 2001 included VA records, documenting an assessment of posttraumatic stress disorder by a VA psychiatrist.  

Additional Evidence and Analysis 

In order that any additional evidence may be considered new and material, it must relate to the basis for the prior denial of the claim.  

In the rating decision in May 2001, the RO denied service connection for posttraumatic stress disorder because the evidence of record was insufficient to establish an in-service stressor. 

The additional evidence consists, in pertinent part, of a new and detailed stressor statement from the Veteran, in which he described in-service traumatic events; identified the dates and locations of the events; and identified the unit to which he was assigned at the time of the events.    

As the Veteran's stressor statement relates to an unestablished fact necessary to substantiate the claim, that is, sufficient information about an in-service stressor, the additional evidence raises a reasonable possibility of substantiating the claim of service connection for posttraumatic stress disorder, and the evidence is new and material under 38 C.F.R. § 3.156.  

ORDER

As new and material evidence has been presented, the claim of service connection for posttraumatic stress disorder is reopened, and to this extent only the appeal is granted. 


REMAND

Before deciding the reopened claim of service connection for posttraumatic stress disorder on the merits, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action: 

1.  Make another request from the proper Federal custodian for all the service personnel records, including a copy of the DD-214, for the Veteran's period of active duty in U.S. Marine Corps from December 1973 to March 1975.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the proper Federal custodian the unit history or lessons learned of A Company and the Headquarters and Service Company, 1st Amtrac Battalion, Third Marine Division from February 1974 to March 1975. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Make another request from the proper Federal custodian for all the service personnel records for the Veteran's Army Reserve service from 1979 to 1994, including the period of active duty from October 1990 to May 1991. 


If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Request from the proper Federal custodian the unit history or lessons learned of the 138th Aviation Company (EW) from November 1990 to April 1991. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

5.  After the development is completed, make a factual determination as to the occurrence of any in-service stressor, applying the amended version of 38 C.F.R. § 3.304(f)(3), pertaining to a stressor related to fear of hostile military activities. 

Only if there is credible evidence of an in-service stressor, afford the Veteran a VA examination, including psychological testing for PTSD, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's posttraumatic stress disorder is related to any identified, credible in-service stressor. 







The Veteran's file must be made available to the VA examiner for review.

6.  After the above development is completed, adjudicate the claim of service connection for posttraumatic stress disorder.  If the decision is favorable to the Veteran, adjudicate the claim of hypertension as secondary to posttraumatic stress disorder.  If any decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


